Citation Nr: 1453144	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a sleep disturbance.

3.  Entitlement to service connection for fibromyalgia (claimed as muscle and joint pain).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee condition, and, if so, whether service connection is warranted for the claimed disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee condition, and, if so, whether service connection is warranted for the claimed disability.

6.  Entitlement to a compensable initial rating for bilateral hearing loss.

7.  Entitlement to special monthly compensation based on the need for aid and attendance or due to being housebound.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961, from October 1961 to January 1962, from July 1974 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, denied the above claims with the exception of the claim for entitlement to service connection for bilateral hearing loss, which was granted and assigned a noncompensable rating.  The Veteran filed a timely appeal, and thus the issue of entitlement to an initial compensable rating for bilateral hearing loss is presently before the Board for appellate adjudication along with the remaining issues on appeal.

The Veteran previously requested a hearing before the Board in her August 2012 VA Form 9.  However, in an April 2014 statement, the Veteran indicated that she no longer desired a hearing.  As such, the Board considers her hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2008 rating decision initially denied the Veteran's claim of entitlement to service connection for a right knee disability and a left knee disability; the Veteran did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the February 2008 rating decision is new to the claims file, but is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right knee disability and a left knee disability; combined with VA assistance and considering the other evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claims.

3.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of a disability based on sleep disturbance.

4.  During the pendency of the appeal, the Veteran did not have a credible diagnosis of fibromyalgia.

5.  During the period on appeal, the Veteran's hearing loss was no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear.

6.  Service connection is in effect for status post neer acromioplasty and bursectomy of the right shoulder, evaluated as 20 percent disabling; for a low back disorder with post-operative right L4-5 foraminotomy and right L5-S1 microdiscectomy and foraminotomy with degenerative disk disease, evaluated as 20 percent disabling; for status post nose reconstruction for trauma, evaluated as 10 percent disabling; for a postoperative scar, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated a 0 percent disabling.

7.  The Veteran's service-connected disabilities do not preclude her from securing or following a substantially gainful occupation consistent with her educational and occupational background.

8.  The Veteran's service-connected status post neer acromioplasty and bursectomy of the right shoulder, low back disorder with post-operative right L4-5 foraminotomy and right L5-S1 microdiscectomy and foraminotomy with degenerative disk disease, status post nose reconstruction for trauma, postoperative scar and bilateral hearing loss do not render her permanently bedridden or so helpless as to be in need of regular aid and attendance, do not result in her inability to dress or undress herself or to keep herself ordinarily clean and presentable, do not affect her ability to feed herself, or cause physical or mental incapacity that requires care or assistance on a regular basis against the hazards or dangers inherent in her daily environment.

9.  The Veteran does not have a single permanent disability ratable at 100 percent and another separate and distinct disability separately ratable at 60 percent or more.

10.  The Veteran is not substantially confined to her house or its immediate premises as a result of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, denying the claim of service connection for a right knee disability and a left knee disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted for the claims of entitlement to service connection for a right knee disability and a left knee disability; the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2014).

3.  The criteria for service connection for a sleep disturbance have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  During the period on appeal, the criteria for a compensable disability rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).

6.  The criteria for a total disability rating based on individual unemployability due to the service-connected disabilities are not met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).

7.  The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims to reopen claims for service connection, claims for service connection, a claim for an initial higher rating, a claim for a TDIU, and a claim for a special monthly compensation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

January 2009, July 2009, and August 2009 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims for reopening of service connection, service connection, TDIU and special monthly compensation in May 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2012 medical examination to obtain an opinion as to whether her headaches were the result of military service, a July 2012 opinion on the issue of special monthly compensation, and a July 2012 opinion of entitlement to a TDIU.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

Concerning the Veteran's claims for service connection for a sleep disturbance and for fibromyalgia, there is no indication that the Veteran has either disability.  The Veteran's medical records are current, thorough and silent as to any diagnosis of treatment for a sleep disorder or fibromyalgia.  The Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorders.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

The RO provided the Veteran appropriate VA examination in November 2009 and June 2012 for a higher initial rating for bilateral hearing loss.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  

Further, VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examination reports note merely general complaints, such as difficulty understanding speech, especially when listening to the television or over the telephone.  Even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  See id.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

In March 2007, the Veteran claimed service connection for a right knee disability and a left knee disability.  The claim was denied in a February 2008 rating decision, which found there was no evidence that Veteran's bilateral knee disability was related to service.  The Veteran was notified of the decision the same month.  The Veteran did not respond.  The Board concludes that the September 2008 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claims for service connection for a right knee disability and a left knee disability was denied for lack of a nexus between the current disability and service.  To reopen, the new and material evidence must be received showing that the current knee disabilities are related to service.  

Private treatment records with Dr. R.J. showed the Veteran underwent a right total knee replacement due to her severe and debilitating arthritis.  An October 2009 VA examination reported x-ray findings of mild degenerative changes in the left knee.  The Board finds that the evidence, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right knee disability and a left knee disability; this new evidence does not raise a reasonable possibility of substantiating the claims.  Accordingly, the Board concludes that reopening is not warranted.  See 38 C.F.R. 
§ 3.156(a).


III.  Service Connection 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, neither sleep disturbances nor fibromyalgia are included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b) for those claims.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

A.  Sleep Disturbance 

The Veteran claims she is entitled to service connection for a sleep disturbance.  For the reasons that follow, the Board finds that the Veteran does not have a current disability based on a sleep disturbance.  As such, service connection is not warranted.

The Veteran's STRs show that in June 1980, the Veteran was treated for difficulty sleeping, along with crying spells and anorexia secondary to anxiety from job related stress.  In December 1981, the Veteran completed a report of medical history in conjunction with reenlistment.  The Veteran denied frequent trouble sleeping, depression or frequent worry.  The accompanying examination did not note any sleep related issues.

However, in October 1983, the Veteran completed a report of medical history as part of her annual examination.  The Veteran endorsed frequent trouble sleeping, and depression or excessive worry.  However, the accompanying examination is silent as to any sleep related issues.

December 2002 VA treatment records reflect that the Veteran underwent an evaluation.  She responded that the normal hours of sleep she received varied, but did note difficulty sleeping and the use of sleep aids.  She stated that she did not know why she experienced difficulty sleeping.

In November 2009, the Veteran underwent a VA examination for the purposes of determining her eligibility for special monthly compensation.  The Veteran stated that she routinely got up around 3 or 4 in the morning.  She endorsed the use of sleeping pills, but noted that she was still only able to get 3 or 4 hours of sleep.

In May 2010, the November 2009 VA examiner provided an addendum opinion regarding the Veteran's claimed sleep disturbance.  The examiner determined that the Veteran's claimed sleep disturbance did not appear to be due to, or a result of, a mental condition or mental symptoms, as the Veteran did not meet the criteria for a psychiatric diagnosis.  The examiner noted that at the time of the November 2009 examination, the Veteran was recovering from surgery and reported some sleep problems which she attributed to the discomfort from surgery, with resulting fatigue.

The Board finds that there is no current credible diagnosis of a sleep disturbance.  The record does not show a current, chronic sleep disorder.  The Veteran's STRs reflect a one-time complaint of sleep disturbance associated with work anxiety.  However, aside from the Veteran's subjective in-service report of trouble sleeping in October 1983, the record is otherwise silent for any diagnosis of a sleep disorder.  Further, the Veteran's extensive medical records are silent for complaints of trouble sleeping until December 2002, when the Veteran reported difficulty sleeping, though she did not know why.  Further, the November 2009 VA examiner noted that the Veteran had reported only recent sleep difficulties associated with discomfort from her recent surgery.  The mere fact of a single in-service complaint of difficulty sleeping is not enough; there must be chronic disability resulting from such disease.  Here, there is no probative evidence that shows that the Veteran had a current diagnosis of a sleep disorder at any point during the pendency of her claim.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Fibromyalgia

The Veteran contends that she is entitled to service connection for fibromyalgia, which the Veteran initially claimed as muscle and joint pain.

The Veteran's STRs are silent for treatment or a diagnosis of fibromyalgia.  The Veteran's June 1974 and December 1981 report of medical histories indicate no swollen or painful joints.  The accompanying medical examinations indicate normal upper and lower extremities, and musculoskeletal systems.  The Veteran's October 1983 report of medical history does report swollen or painful joints, and noted treatment in neurology and orthopedics for a painful right shoulder and associated numbness of the fingers.  Again, the accompanying medical examinations indicate normal upper and lower extremities, and musculoskeletal system.

Beyond this, the Veteran has not provided any lay or medical evidence of a diagnosis of fibromyalgia or treatment for fibromyalgia.  The Veteran's VA treatment records are similarly silent as to diagnosis or treatment of fibromyalgia.

To the extent that the Veteran is attempting to obtain service connection for joint or muscle pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for fibromyalgia.

In light of the foregoing, the Board finds that the record evidence does not demonstrate that the Veteran currently has a diagnosis of fibromyalgia.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV.  Increased Rating

The Veteran contends that she is entitled to an initial compensable rating for her bilateral hearing loss.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2014).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

VA treatment records dated August 2008 show that the Veteran complained of decreased hearing for the past year with the left ear being worse than the right.  The Veteran reported trouble hearing the television or understanding speech.  However, once the Veteran was given hearing aids and a demonstration on the autocoil, the Veteran stated she could hear clearly on the phone when the autocoil was engaged.

A December 2011 VA treatment record shows that the Veteran complained of problems with her hearing aids.  The report indicates that the problem included cleaning and feedback.

On VA audiologic evaluation in November 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
35
LEFT
55
35
35
40
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The Veteran asserted that her disability caused hearing difficulty in occupational activities, creating a significant effect.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 31.25 dB and a speech recognition score of 96; therefore the right ear received a designation of I.  The left ear had a puretone average of 37.5 dB and a speech recognition score of 94; therefore the left ear received a designation of I.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

On VA audiologic evaluation in June 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
40
40
LEFT
55
35
35
45
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The report indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported having a hard time listening to voices on the television and on the telephone.

The right ear had a puretone average of 32.5 dB and a speech recognition score of 96; therefore the right ear received a designation of I.  The left ear had a puretone average of 40 dB and a speech recognition score of 96; therefore the left ear received a designation of I.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examinations do not meet these criteria, and the Veteran's disability cannot be evaluated under the alternative rating scheme.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral hearing loss disability is not inadequate.  The Veteran has complained of difficulty hearing, particularly when watching television or talking on the phone, which are contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


V.  Special Monthly Compensation

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  Special monthly compensation at the aid and attendance rate is payable when the veteran is helpless or so nearly helpless, as the result of service-connected disability, that she requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2014).

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).  The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

A veteran may receive housebound-rate special monthly compensation if he has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

In October 2009, the Veteran underwent a VA examination for aid and attendance or household benefits.  The Veteran's diagnoses were listed as status post neoplasty and bursectomy of the right shoulder, a low back disorder with postoperative right L4-L5 foraminotomy and right L5-S1 microdisectomy and foraminotomy with degenerative disc disease, status post nose reconstruction for trauma, and a postoperative scar following a left rib graft.

The Veteran denied any incapacitating episodes in the last year, or recommended bed rest by a physician.  The report noted the Veteran was able to do the activities of daily life, including driving and living on her own.  The Veteran endorsed using a cane for 20 years, and said her knees give out.  she stated that she used to use knee braces, though she no longer uses them.  The Veteran endorsed current use of a back brace, which she felt helped.  The Veteran stated she did not use slings for her right shoulder.  The Veteran stated she could was able to walk between 1 and 1.5 blocks, and reported losing her balance.  She said she could not sit for long periods of time because of stiffness in her back and knee.  She stated she had a knee replacement in August 2009, and was in the hospital for 2 days and then participated in rehabilitation for 6 to 7 weeks.  She stated she is going back again for rehabilitation.  

When asked about her daily routine, the Veteran stated that she got up around 3 or 4 in the morning, and though she routinely took sleeping pills, she still only slept 3 to 4 hours.  She stated that after she woke up, she watched the news, did prayers, and did some exercise for about 15 minutes.  She noted that she may take a nap in the morning or afternoon.  She reported watching television and even though she kept the television on, she mainly did crossword puzzles.  She stated that she lived alone, and she went out of the home for groceries or appointments.  She noted that after her knee surgery in August 2009, she was unable to do her chores at home, and had a lady from church to help her, clean her house, and make the bed.  She endorsed knee pain.  She stated that she went to bed around 12.

Regarding her symptoms, the Veteran stated that she had pain in her back and knees when the weather was very cold and rainy, but felt good when the weather was nice.  She endorsed pain in the lumbosacral area, off and on, with an intensity of 7.  She also noted stiffness and occasional weakness, but denied spasms.  The Veteran endorsed frequent flare-ups, though she count not give the frequency.  She noted that the frequency depended on her activity and how she slept.  She stated that during a flare up, she had sharp pain that lasted for hours to 1 day, and that in past episodes, she had to be in bed for a couple of days.  She denied any flare-ups in the last couple of years.  She had no bowel or bladder impairment, and no tingling or numbness in the lower extremities.  

Regarding her lower back, she reported an inability to do chores, stating that a lady came to do the chores at home due to the Veteran's recent knee replacement and back problems, which preventing walking, standing, or sitting for long periods of time.  

As to her shoulder problems, the examiner endorsed pain, stiffness, swelling and weakness.  She also endorsed flare-ups occurring weekly or daily.  Functional impairment of the shoulder disability affected "everything" including writing.  The Veteran stated that she just scribbled, and that it was difficulty to pick things up or lift things, even a coffee cup.  She denied tingling or numbness of the hands.

The Veteran denied symptoms or functional limitations of a scar from a left rib graft.  

The Veteran reported that mostly her legs affect her, stating that she had pain from the waist down into the legs with her back and knee pain.  She reported that she lived in constant pain.  The examiner noted that the Veteran reported to the examination by herself, after driving herself to the medical center.  He also noted the Veteran drove herself to appointments and to get groceries, and lived by herself.  The examiner found the Veteran was not permanently bedridden, and was capable of managing benefit payments.  The report notes that the Veteran denied dizziness, and reported that she had some short-term memory problems, but was able to manage her money and living by herself.  She reported some poor balance affecting her ability to ambulate, mainly with her knees and back, and could not walk for a long time and used a cane due to her knees.  The report indicated the Veteran was able to feed herself, fasten clothing, bathe herself, toilet herself, and ambulate with a cane about 1 to 1.5 blocks.  The Veteran could travel beyond the premises of her home for appointments and for groceries by driving.  The examiner concluded the Veteran could do the activities of daily life, and mainly needed assistance to do chores and home, particularly in light of her recent knee replacement.  Before her knee replacement, the Veteran reported being able to clean her house if she took breaks, doing a little at a time.  The examiner stated that the Veteran was less likely as not in need of assistance of another person attending to the activities of daily living.  For protecting herself for ordinary hazards of daily environment, the examiner found the Veteran was so far able to live by herself.  The Veteran was not restricted to the home, and needed assistance with chores and was not able to do activities, but was able to take care of herself.

In an August 2012 statement, the Veteran asserted that she had to hire someone to help with the house cleaning, dusting, and washing clothes, but had to let the person go because she could no longer afford the cleaning service.  She stated that she was able to keep her lawn mowed at least once a month.  She stated that she was not, in fact, able to attend the seniors lunch at church every month, and that she only attended when she was able.

The Board finds that the Veteran's restrictions and needs are not so great as to render her in need of aid and assistance.  The examiner thoroughly examined the Veteran, and determined that she was able to bathe, toilet, dress and feed herself, and mostly needed help with household chores.  Furthermore, the most debilitating condition suffered by the Veteran appeared to be her knees, which she reports mostly affect her.  However, the Veteran is not service-connected for a knee disability.  The Board is sympathetic to the Veteran's condition, but special monthly compensation based upon the need for aid and attendance must be due to service-connected disabilities.  Thus, the weight of the evidence does not show that the Veteran requires aid or assistance because of her service-connected disabilities.

The Board also finds that the Veteran is not entitled to an increase in compensation (which is less than the increased compensation rate payable based on the need for aid and attendance) which is available for veterans who have certain additional severe disabilities or who are permanently housebound.  The veteran in this case does not have a single service-connected disability that is rated 100 percent disabling.  Moreover, the evidence does not show that she is housebound.  The VA examiner determined that the Veteran was able to drive herself to appoitments and to the grocery store, and was able to walk short distances.  The evidence does not show that the Veteran is confined to her house by any service-connected disability.

The Board finds that the weight of the evidence does not show that the Veteran meets the requirements for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




VI.  TDIU

The Veteran contends she is entitled to a TDIU for her service-connected disabilities.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is presently service-connected for status post neer acromioplasty and bursectomy of the right shoulder, evaluated as 20 percent disabling; for a low back disorder with post-operative right L4-5 foraminotomy and right L5-S1 microdiscectomy and foraminotomy with degenerative disk disease, evaluated as 20 percent disabling; for status post nose reconstruction for trauma, evaluated as 10 percent disabling; for a postoperative scar, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated a 0 percent disabling.  The combined rating for these disabilities is 50 percent.  Thus, she does not meet the minimum schedule requirement for a TDIU under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

In April 2009, the Veteran submitted a statement in support of her claim.  She indicated that her lower back and knees prevented her from obtaining a job.  She noted that in her last position as a "lab-library-secretary-proc tech" at the U.S. Department of Agriculture, she lost "a lot" of time to work.

In February 2012, the Veteran submitted a statement asserted that she had been unemployed for a long time, and that her health kept breaking down in one form or another, including her "legs, knees, right shoulder, carpal tunnel in both hands, arthritis, headaches, and chronic pain syndrome."  She added that she had recently been hospitalized for pneumonia and chronic obstructive pulmonary disease, and was struggling with high blood pressure.  

In July 2012, the Veteran underwent a VA examination to determine the functional impact of her service-connected disabilities.  The examiner determined that none of the Veteran's scars resulted in any functional limitations, and specifically, the scars (regardless of location) did not impact the Veteran's ability to work.  

Regarding the Veteran's status post nose reconstruction, the examiner noted the Veteran's traumatic deviated nasal septum, incurred in 1984.  The examiner noted there was at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  The examiner determined that the Veteran's nose condition did not impact her ability to work.

As to the Veteran's right shoulder, status post acromioplasty and bursectomy, the Veteran reported she had flare-ups with increased activity.  She noted that the pain was sharp to anterior shoulder pain.  She rated the pain as 9 out of 10 during a flare-up.  Range of motion testing showed flexion to 110 degrees, with no addition loss of motion due to pain, and abduction to 100 degrees, with no additional loss of motion due to pain.  The Veteran was able to perform repetitive use testing, but did not demonstrate any additional loss of motion following repetitive use.  However, the examiner did note functional loss of the shoulder in that the Veteran's range of motion in her shoulder was not full, and there was pain on movement.  Further, the Veteran had localized tenderness and guarding of the shoulder.  She had a 4/5 strength rating on muscle strength testing.  The examiner concluded that the Veteran's shoulder condition did not impact her ability to work.

On examination of the lumbar spine, the examiner noted a diagnosis of degenerative disc disease.  The Veteran reported flare-ups once per month with increased sharp pain and rated the pain as 10 out of 10 during a flare up.  Range of motion testing showed forward flexion to 75 degrees, with painful motion beginning at 75 degrees, and extension to 10 degrees, with painful motion beginning at 10 degrees.  The Veteran had bilateral lateral flexion and bilateral lateral rotation to 30 degrees, with painful motion beginning at 30 degrees.  Repetitive use testing showed flexion to 80 degrees and extension to 10 degrees.  There was no additional loss of post-test bilateral lateral flexion or left lateral rotation, but post-test right lateral rotation was only 25 degrees.  The examiner did note that functional impairment included painful movement.  The examiner also noted guarding or muscle spasm that did not result in abnormal gait or spinal contour.  The Veteran had muscle strength of 4 out of 5, and had no incapacitating episodes but did regularly use a brace.  The examiner concluded the Veteran's spinal condition did not impact her condition to work.

Regarding the Veteran's hearing loss, the examiner determined that the Veteran's hearing loss did impact her ordinary conditions of life, including the ability to work, indicating that the Veteran reported having a hard time listening to voices on the television and on the telephone.

Overall, the examiner determined that in spite of the Veteran's disabilities, she was capable of light or sedentary duties.  In support of his opinion, the examiner noted that the Veteran lived alone, was able to wake and prepare herself breakfast, had hobbies that included going to the casinos and lunch with church ladies and senior luncheons, and performed light household duties such as washing the clothes, dusting and sweeping the floors.  The Veteran was able to dress herself, feed herself, and perform activities of daily living and drove independently without difficulty.

In an August 2012 statement, the Veteran asserted that she had to hire someone to help with the house cleaning, dusting, washing clothes, but had to let the person go because she could no longer afford the cleaning service.  She stated that she was able to keep her lawn mowed at least once a month.  She stated that she was not, in fact, able to attend the seniors lunch at church every month, and that she only attended when she was able.  The Veteran asserted that due to her illnesses, her age, and the recession, she was unable to obtain a job.

Following a careful and considered review of the evidence, the Board observes that the objective evidence as to the severity of the Veteran's service-connected disabilities does not show that the conditions would render her incapable of performing the tasks required for gainful employment.  A review of the record indicates that the Veteran worked in a library as a secretary, processing technology. Although the evidence reveals varying interference with daily activities and the Veteran reports unemployment due in part to service-connected disabilities and absenteeism, the July 2012 examiner determined that the Veteran's service-connected disabilities of the back, shoulder, and nasal septum, with hearing loss and scarring did not prevent substantially gainful employment, specifically sedentary employment.  It is well to observe that the examiner considered the functional level of the Veteran's disabilities, suggesting that the Veteran remains capable of performing the sedentary tasks that would comport with her occupational history.  Under the circumstances of this case, there is nothing in the record, which takes the Veteran outside of the norm of similarly situated veterans with a similar disability rating.  

Further, the Veteran has variously attributed her difficulty in obtaining a job to her knees, carpal tunnel in both hands, headaches, chronic pain syndrome, her age and the economy.  However, as noted above, nonservice-connected disabilities or the Veteran's advancing age may not be considered in making a determination for purposes of entitlement to a TDIU.  Hence, the Board determines that the evidence, overall, does not support a finding that the Veteran's service-connected status post neer acromioplasty and bursectomy of the right shoulder, low back disorder with post-operative right L4-5 foraminotomy and right L5-S1 microdiscectomy and foraminotomy with degenerative disk disease, status post nose reconstruction for trauma, postoperative scar, and bilateral hearing loss prevent her from securing or following a substantially gainful occupation.  Therefore, the preponderance of the evidence is against a TDIU rating, to include on an extra-schedular basis.  The appeal is denied.







ORDER

New and material evidence not having been received, the claims of entitlement to service connection for a right knee disability and a left knee disability are not reopened. The appeal is denied.

Entitlement to an initial compensable evaluation for service-connected hearing loss is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a sleep disturbance is denied.

Entitlement to TDIU is denied.

Special monthly compensation based upon the need for aid and attendance or by reason of being housebound is denied.


REMAND

The Veteran contends she is entitled to service connection for headaches.  The Board finds additional development is required, and the claim must be remanded to obtain an addendum medical opinion.

The Board finds that the VA examination and opinion dated July 2012 is not adequate to adjudicate the claim of service connection.  At the examination, the examiner noted a past history of complaints of headaches, with pain on both sides of her head and worsening pain with physical activity.  The Veteran reported nausea accompanying headaches, with duration on 1 to 2 days but without prostrating attacks of migraine headache pain.  However, the Veteran did endorse prostrating attacks of non-migraine pain once every month.  The examiner reported no significant diagnostic test findings or results.  The examiner also noted the Veteran complained of headaches in service, and that the Veteran is service-connected for status post nose reconstruction.  He also noted 2 reports of headache pain post-service.  The examiner concluded the Veteran's headaches were less likely than not incurred in service, citing a lack of chronicity or continuity of care in the Veteran's service treatment records.

Because examiner based his impression on the absence of continuous in-service care, the Board finds that another VA opinion is necessary to adjudicate this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).

Additionally, the Board finds that the examiner did not address the Veteran's allegations of service connection for headaches secondary to her service-connected bilateral hearing loss.  The Veteran is currently service-connected for bilateral hearing loss.  In her September 2010 statement, the Veteran asserted that she was told that some of her headaches were caused by her hearing loss.  The examiner should provide an opinion as to whether the Veteran's primary bilateral hearing loss disability either directly caused headaches, or alternately, whether the bilateral hearing loss disability aggravated existing headaches.

For the foregoing reasons, the Board finds that the claims folder should returned to the July 2012 examiner for an addendum opinion concerning the Veteran's claim for service connection for headaches.  The examiner should offer an opinion as to whether the Veteran's current complaints of headaches are directly related to service, or whether they are proximally caused by the Veteran's primary bilateral hearing loss disability.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  In this regard, the Board notes that the Veteran is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  However, this may be weighed against other lay and medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the September 2011 examination (if available), or another appropriate medical professional, for the purpose of providing an opinion as to the etiology of the Veteran's current headaches.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

The examiner is asked to determine the following:

(a)  Whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current headaches are related to military service, to include the in-service complaints of headaches, including the October 1983 Report of Medical History indicating frequent or severe headaches and the November 1984 report of right parietal headache.  (Note: The absence of evidence in the service medical records cannot be the sole basis for a negative opinion.)

(b)  Whether the Veteran's headaches are at least as likely as not (i.e., at least a 50-50 probability) caused by the Veteran's service-connected bilateral hearing loss.

(c)  Whether the Veteran's headaches, if not caused by the Veteran's service-connected bilateral hearing loss, were aggravated by the bilateral hearing loss.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


